Continuation of 12, the request for reconsideration has been considered but does NOT place the application in condition for allowance.  
Applicant's arguments filed 1/06/2021 regarding 103 rejection of claims 1-14, 17, 19-32, and 35 have been fully considered but they are not persuasive.

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued, "given that ‘the downlink/uplink configuration [is] signaled as part of the system information,’ it would be vital for ‘the downlink/uplink configuration’ to comply with "table 4.2-1 of 3GPP TS 36.211 V13.0.0" to ensure compatibility and interoperability among wireless devices (e.g., user equipment and base station) in a 3GPP system. Emphasis added. As such, Applicant believes a person skilled in the field would be motivated to comply with ‘the downlink/uplink configuration’ defined in ‘table 4.2-1 of 3GPP TS 36.211 V13.0.0’ for the sake of compatibility and interoperability”; “Page 7 of the Final Office Action admits ‘Jung does not specifically disclose the sTTI is based on Third-Generation Partnership Project, 3GPP, standard-defined Time Division Multiplexing, TDD’ but asserts Yin remedies the deficiency of Jung. Applicant respectfully traverses for at least the following reasons: - Jung teaches away from ‘determining a downlink ... HARQ[] timing k ... based on a ... 3GPP[] standard-defined ... TDD[] uplink/downlink configuration’ as recited in claim 1. Emphasis added. - It is improper to modify Jung based on Yin because such modification would render Jung unsatisfactory for its intended purpose and change the principle of operation of Jung, thus yielding unpredictable results”; “In this regard, ‘the UL/DL configurations of different UL/DL ratios’ disclosed by Jung are incompatible with the Pages 3-6 of Reply).  
Examiner respectfully disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant repeatedly argues about the seven different downlink/uplink configurations from 3GPP TS 36.211 V13.0.0 but these seven configurations are not included in the claim language and the claims can be interpreted more broadly than Applicant is interpreting them. As stated in the previous Office action, Jung teaches multiple UL/DL configurations (Office action page 6 and Jung at Fig. 1).  Jung further teaches “The average periodicity of switching Jung at Para. 0028).  Fig. 1 shows Config 0 that switches between UL and DL at each slot duration, which corresponds to the average periodicity being the slot duration. Jung further teaches “In other embodiments, the average periodicity of switching is a plurality of slot durations, for example, from 2 up to 9 slot durations or a sub-slot duration” (Jung at Para. 0028), which shows that along with switching at each slot duration, these switching durations can occur at other quantities of slot durations or as portions of a slot duration.  Para. 0140 and Table 8 of Yin shows the table 4.2-1 of 3GPP TS 36.211 that Applicant argues Jung and Yin do not teach or that Jung teaches away from or is improper to modify.  When combining the teachings from Jung that the switching can occur from anywhere between 1 slot and  9 slots, along with Fig. 1, Config 0; by changing the number of slots before DL is switched to UL and UL to DL, Jung teaches that Config 0 could be modified to generate all possible configurations in table 4.2-1.  Therefore, Jung does not teach away as Config 0 along with para. 0028 teaches that you can arrive at the seven different configurations as shown in Table 4.2-1 and Yin provides these seven different configurations.  It is also not improper to modify Jung as Jung teaches that other embodiments can have other combinations of configurations and these combinations are shown in Yin and incorporating these combinations would not render Jung unsatisfactory for its intended purpose as Jung describes this as another embodiment.  Furthermore, Jung discusses 3GPP TS 36.211 in para. 0029 but does not state that these configurations would not be able to be used with configurations from this standard


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474